Case 3:20-cv-08710-AET-DEA Document 54 Filed 01/22/21 Page 1 of 2 PagelD: 589

DASTI, MURPHY, McGUCKIN,

ULAKY, KOUTSOURIS & CONNORS

pd me t _ A Professional Corporation
regory F, WieGuckin Toe z

Christopher K. Koutsouris > A Pax ID 22 3450668

Robert E. Ulaky www.dmmlawfirm.com

Christopher J, Connors
Timothy J. McNichols ¢

Martin J. Buckley Reply to: Forked River Office
Kelsey A, McGuckin-Anthony
Thomas E. Monahan % 620 West Lacey Road
Patrick F. Varga : ‘

° Forked River, NJ 08731
nCertified Civil Trial Attorney i
OCertified Municipal Court Law Attorney P 609-971-1010
oo. Member, National Academy of Elder Law
Attorneys F 609-971-7093

TNIILGA Municipal Law Diplomate
OMember of NJ and FLA Bar
EMember of NJ and PA Bar
ANMember of NJ and NY Bar

pvarga@dmmlawfirm.com

January 21, 2021

Via Pacer

Honorable Anne E. Thompson U.S.D.J.

United States District Court, District of New Jersey
Clarkson S. Fisher Federal Building & U.S. Courthouse
402 East State Street

Trenton, NJ 08608

Re: Martinez vy. Asbury et al.
Civil Action No. 3:20-8710
Borough of Belmar’s Defense Chart

Dear Judge Thompson,

Of Counsel

Charles E. Schlager, Jr. $
George F. Murphy, Jr. 7 Q
Elizabeth Mackolin Dasti ¢

Forked River Office:
West Lacey Road
Forked River, NJ 08731
P 609-971-1010

F 609-971-7093

Toms River Office:

506 Hooper Avenue
Toms River, NJ 08754
P 732-349-2446

F 732-349-1590

Please be advised that this office represents the Borough of Belmar in regards to the above captioned
matter. Consistent with your instructions at the January 15, 2021 status conference please find below a chart

succinctly identifying the Borough’s defense for this matter:

 

Defendant represented | The Borough of Belmar (“the Borough”).

 

upon.

Issue presented Under Rule 8(a) and its interpretive case law, it is submitted that Plaintiff has failed
to plead sufficient facts and their nexus to the elements of inadequate supervision or
training under 42 U.S.C. §1983. In other words, Plaintiff's Complaint fails to place

the Borough on notice of what his claim against it is and what grounds that claim rests

 

submitted:

 

 

conduct and the lack of training and/or supervision.

Legal principle A threshold requirement to allege a municipality violated 42 U.S.C. §1983 mandates
a Plaintiff plead one of the municipal defendant’s employees violated a protected

constitutional right, and thereafter assert the causative nexus between the infringing

 

 
Case 3:20-cv-08710-AET-DEA Document 54 Filed 01/22/21 Page 2 of 2 PagelD: 590

Page 2 of 2

 

Defense Presented Plaintiff does not allege a Borough Officer arrested him. Plaintiff does not allege a
Borough Officer failed to intervene. Plaintiff does not allege a Borough Officer
prevented him as a member of the press from recording or documenting the Asbury
Park Protest. Plaintiff only alleges that the Borough temporarily held the Plaintiff in
its holding cells on Asbury Park’s behalf. In short, by the time the Borough became
involved, the Plaintiff's alleged deprivation had already occurred and came full circle.
Put another way, Plaintiff fails to plead: (1) the depriving conduct performed by a
Borough Employee and (2) the nexus between that depriving conduct and the lack of

training and/or supervision.

 

 

 

 

Thank you for your kind attention to this matter.

Respectfully submitted,

\s! Patrick 7. Varga

PATRICK F. VARGA
